      Case 1:20-cv-11075-NRB Document 3 Filed 01/04/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------X
 MATTEL, INC.

                   Plaintiff,                            ORDER

           - against -                             20 Civ. 11075 (NRB)

 THE ENTITIES DBA GOODMENOW AT THE URL
 GOODMENOW.COM, THE ENTITIES DBA
 MEETGOODTIMES AT THE URL
 MEETGOODTIMES.COM, THE ENTITIES DBA
 FEELITNICE AT THE URL FEELITNICE.COM; THE
 ENTITIES DBA THE PAYPAL MERCHANT YOKAWA
 NETWORK LTD., JOHN DOE NOS. 1-5, AND ABC
 ENTITY NOS. 1-5,

                Defendants.
 --------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     WHEREAS on December 30, 2020, the Court granted plaintiff’s

application to temporarily seal the docket in this action pending

service of an Order of Attachment and Order to Show Cause on

designated financial institutions; and

     WHEREAS counsel for plaintiff has informed the Court that the

sealing order is no longer necessary; it is hereby

     ORDERED that the docket in the above-captioned matter is

unsealed in its entirety; and it is hereby

     ORDERED that from the date of this Order, the parties may

file documents electronically on ECF.

     SO ORDERED.



                                   1
         Case 1:20-cv-11075-NRB Document 3 Filed 01/04/21 Page 2 of 2




DATED:      New York, New York
            January 4, 2021




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE




                                      2
